Exhibit 10.1
[ryu.jpg]
 
October 18, 2012


Kofi Brown
1281 Lawrence Station Road
Apt. 129
Sunnyvale, CA 94089


Dear Mr. Brown:


It is my pleasure to extend the following offer of employment to you on behalf
of Respect Your Universe, Inc. (“RYU”).


Title: Chief Marketing Officer (“CMO”)


Reporting Relationship: The position will report to:  Chief Executive Officer


Job Description and Goals or Objectives: CMO shall be responsible for our
day-to-day marketing operation. CMO coordinates the production of public
relations, media, creative, promotions and advertising, and ensures our message
is distributed across channels and to targeted audiences in order to meet sales
objectives.


CMO must be both analytical and creative, and knowledgeable in a variety of
disciplines, such as production, information technology, legal and finance. CMO
is responsible for strategic planning and development, branding, market
research, customer service and sales management across global markets.


CMO shall plan, direct and coordinate marketing budgets in accordance to
organizational goals. CMO shall be responsible for reviewing and approving
advertising campaigns, marketing reports, vendor contracts and expenditures.


The ultimate responsibility for CMO is to generate revenue by increasing sales
through successful marketing for the entire organization.


Base Salary: $175,000 on an annual basis, and subject to deductions for taxes
and other withholdings as required by law or the policies of RYU.


Bonus: TBD


Non-Compete and Confidential Information Agreement: Our standard proprietary
inventions and confidential information agreement must be signed prior to start.


Benefits: The standard company health and dental insurance coverage are
generally supplied per company policy. Eligibility for other benefits, will
generally take place per company policy. Employee contribution to payment for
benefit plans is determined annually.
 
 
INCORPORATED
818 NORTH RUSSELL STREET SUITE A[sep.jpg] PORTLAND OREGON 97227
 5940 SOUTH RAINBOW BOULEVARD [sep.jpg] LAS VEGAS NEVADA 89118
 WWW.RESPECTYOURUNIVERSE.COM
   

 
 

--------------------------------------------------------------------------------

 
[ryu.jpg]

 
Stock Options:  TBD


Vacation and Personal Emergency Time Off: Vacation is accrued per company
policy. Personal emergency days are generally accrued per company policy.


Expenses: Company shall reimburse employee $19,000 for current moving expenses.
Normal and reasonable expenses will be reimbursed on a monthly basis per company
policy and upon completion of the appropriate expense request form.


Start Date: October 18, 2012


Your employment with RYU shall be at-will and either party can terminate the
relationship at any time with or without cause and with or without notice.


You acknowledge that this offer letter, represents the entire agreement between
you and RYU and that no verbal or written agreements, promises or
representations that are not specifically stated in this offer, are or will be
binding upon RYU.


If you are in agreement with the above outline, please sign below. This offer is
in effect for five business days.


Signatures:
 
RESPECT YOUR UNIVERSE, INC.
          /s/ David Campisi  
David Campisi
 
Chief Executive Officer
      October 18, 2012  
Date
          /s/ Kofi Brown  
Kofi Brown
     
October 18, 2012
 
Date
 

 


 
 
INCORPORATED
818 NORTH RUSSELL STREET SUITE A[sep.jpg] PORTLAND OREGON 97227
 5940 SOUTH RAINBOW BOULEVARD [sep.jpg] LAS VEGAS NEVADA 89118
 WWW.RESPECTYOURUNIVERSE.COM
   

 

--------------------------------------------------------------------------------